Citation Nr: 1454568	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  10-17 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected coronary artery disease or diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel



INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968, which included approximately one year of service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in August 2009 by the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

Per his request, the Veteran was scheduled to participate in a hearing before a Veterans Law Judge in September 2012; however, he failed to appear.  As the Veteran has not asserted any good cause for his failure to appear or otherwise indicated that he still desires to participate in a Board hearing, his hearing request is deemed withdrawn.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking service connection for hypertension, which he asserts he developed as a result of his service-connected diabetes mellitus.  After examining the Veteran in June 2009, the VA examiner, a staff surgeon, opined that the Veteran's hypertension was neither related to nor aggravated by his service-connected diabetes mellitus, as the Veteran had not demonstrated significant proteinuria caused by diabetes mellitus.  In response, the Veteran submitted a letter authored by a chief endocrinologist and medical professor who declared the VA examiner's rationale "patently absurd," stating that proteinuria relates only to diabetic kidney disease, and asserting that the opinion failed to address the common pathophysiological link between diabetes mellitus, hypertension, and obesity.  Given this assertion as to the inadequacy of the VA opinion's rationale, an addendum to the VA medical opinion is required.

Further, the Veteran's representative asserts that the Veteran's hypertension is secondary to or aggravated by his service-connected coronary artery disease.  As it is plausible that there is a relationship between these two cardiovascular impairments, a related medical opinion must be obtained.

Accordingly, the case is REMANDED for the following actions:

1.   Obtain a medical opinion, rendered by the June 2009 VA examiner, if available, or if not available, by a similarly qualified medical professional, addressing the potential relationship between the Veteran's hypertension and his service-connected coronary artery disease and/or service-connected diabetes mellitus.  The entire claims file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension is caused by or aggravated by either his service-connected coronary artery disease or service-connected diabetes mellitus. 

When rendering the opinion regarding the potential relationship the Veteran's hypertension and diabetes mellitus, the examiner is to consider the September 2009 letter authored by Dr. J.B. and accordingly elaborate upon the rationale rendered in support of the June 2009 medical opinion.

The term "aggravation" means an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

The examination report must include a complete rationale for all opinions expressed.  

2.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

